DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucharski (U.S. Patent No. 6,071,225) in view of Jarritt et al. (U.S. Patent No. 3,744,384).

Note, Kucharski discloses the claimed flat outer surface 82, even though it is been shown and described as convex outer surface, it is still even surface with no fold or bend; “without unevenness of surface” as defined by the Dictionary.com site.  Therefore, the surface could be considered as flat curvy surface.  Further, Kucharski is capable of having that surface reshaped to be a completely flat surface (column 4, lines 50-60; “apparatus incorporating modifications and variations will be obvious to one skilled in the art of rotary die cutting machines”).
As applicant’s invention referring to two different embodiments as shown by Figs. 3 of completely flat surface and other on Fig. 6 of showing curved flat surface, while the structure is the same.  Therefore, inherently to those skilled in the art would be capable to replace Kucharski’s flat curved outer surface 82 with another completely flat surface (column 4, lines 50-60; “apparatus incorporating modifications and variations will be obvious to one skilled in the art of rotary die cutting machines”).




    PNG
    media_image1.png
    347
    710
    media_image1.png
    Greyscale


Kucharski does not disclose the limitations of the new added filed amendment (filed on 02/21/2020), referring to the outer scoring surface point to be with a flat, planar surface extending at a constant angle from the junction point.  However, Jarritt discloses similar scoring mechanism with an outer scoring surface being flat/planar surface extending at a constant angle from the junction point, see for example (Figs. 1-7, 10, & 11; via V-section edge 22 of the planar surface of scoring member 16; column 3, lines 19 & 20; “edge 22 may be formed with an angle of 55 degrees”; column 1, lines 49-51);
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Kucharski’s outer scoring surface 82, by another planar/flat surface (design choice), as suggested by Jarritt, in order to come up with an improved cutting/creasing roller construction with using a simple V-section (column 1, lines 37-51);
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 2 have been considered but are moot because the new ground of rejection does not rely on the combination of the references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The filed affidavit and remarks on 05/20/2021, have been fully considered.  As a result a new ground of rejection has been disclosed as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the new cited arts on PTO-892 all suggest the argued upon matter of having an angled planer surface of a scoring tool mounted on a rotating roller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731